           Case 2:20-mj-00311-DUTY Document 6 Filed 02/03/21 Page 1 of 3 Page ID #:132

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                   Return
Case No.:                              Date a d time warrant executed:      Copy of warrant and inventory left with:
                                                              0000              S <:-ACe,                   Ru)Se\\

Inventory of the property taken and name of any person(s) seized:
Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon.




                                                                Certification


        I declare under penalty of pe1jury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                    Executing officer 's signature

                                                                'Jo.~s          S'r·<<'e\ls       1
                                                                                                       SSA
                                                                                       Printed name and title
                                 Case 2:20-mj-00311-DUTY Document 6 Filed 02/03/21 Page 2 of 3 Page ID #:133


   Collected On                             Acquistion Event                                                                                   Description
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Split from 1B2, B/C: E6701665; Wrappings
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cashout Vouchers from Item #3, Item #14 and Item #22.
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 21: One (1) Wescom account number and withdrawal slip
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 81: One (1) SanDisk thumb drive
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 80: One (1) California Driver License Y6177999 in the name of Andrew Justin Marnell
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 78: Ducati paperwork, One (1) white sheet of paper with writing and Harrah's receipt
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 77: One (1) Lenovo ThinkPad 3 Dock gen, One (1) Lenovo charger/adaptor and One (1) Lenovo charger 65w
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 76: Dated and initialed money bands
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 74: Documents with written notes
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 73: Casino records
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 71: One (1) United States Passport in the name of Andrew Justin Marnell and One (1) United States Passport in
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 70: Bank documents
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 69: One (1) FedEx box in the name of Quicksilver, LLC
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 68: One (1) MacBook, Model A1286, Serial Number: W8016CXHAGU
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 67: One (1) Dell Latitude laptop, Serial Number: 6WM6NN2
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 66: One (1) Lenovo YOGA laptop, Model Name: 80Y7, Serial Number: PF0YW75K
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 65: One (1) Dell Latitude laptop, Serial Number: 858BJM2 with power cord
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 64a: One (1) unknown digital device
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 64: Five (5) SanDisk USB sticks
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 62: One (1) black Apple watch with black band and charger
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 61: Out of state identification to include: Florida Drivers License L655‐804‐88‐252‐0 in the name of Tyler Daniel
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 59: One (1) gamer Storm tower, Serial Number: DC2016082400194
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 56: Miscellaneous business documents to include bank documents, tax documents and business records.
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 55: Miscellaneous business documents
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 54: One (1) Lenovo ThinkCentre computer tower, Model Number: S17Y00, SeriaNumber: MJ06EL2N
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 52: One (1) blue Digipass GO 6 security token
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 51: One (1) white and blue PNY flash drive, 32GB
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 49: One (1) digital camera Coolpix L310 with SD card in Lowepro case
                                                                                     (U) Item 46: Various cards to include: One (1) Florida Drivers License M640‐010‐84‐219‐0 in the name of Andre Joshua
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   Merrill; One (1) Florida Drivers License M654‐010‐80‐217‐0 in the name of Andrew Justin Marnell; One (1) Alaska USA
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 45: One (1) iPhone 11 plus in black Spigen case
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 44: Miscellaneous Documents
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 43: One (1) Aria "The Wedding Chapel" flash drive
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 42: One (1) iWatch, Serial Number: FHLQKEBCG9J8 in 42mm case without band
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 41: One (1) Anker external hard drive in mesh bag
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 40: One (1) Garmin, M/N: HRM‐S33 with band
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 39: One (1) Royal Caribbean flash drive
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 35: W‐2G Forms in white envelope
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 34: One (1) white and gold iPhone, Model A1533, IMEI: 357989057801980 in rubber case
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 33: One (1) white "Very Kool" cell phone
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 28: Three (3) Pechanga players cards, One (1) Pechanga room key and multiple currency bands
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 27: One (1) Lenovo USB charger
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 26: One (1) iPhone charger
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 25: One (1) gray MacBook, Model A2251, Serial Number: C02CWHKFML7H
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 24: Payroll Protection Program signature page and 1099 for Xtractd LLC
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 23: Several casino related documents including W‐2G Forms, in large manila envelope
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 18: One (1) black bag (contained uncounted cash)
7/16/2020         Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 17: One (1) iPad in Louis Vuitton case cover
                           Case 2:20-mj-00311-DUTY Document 6 Filed 02/03/21 Page 3 of 3 Page ID #:134


7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 14: Various pieces of mail
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 12: One (1) black bag (contained uncounted cash)
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 9: One (1) gray MacBook, Model A2179, Serial Number: C02CQ20MPV4M, in blue case
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 8: One (1) gray MacBook, Model A2251, Serial Number: C02CJBZMML7H
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 7: One (1) Lenovo Think Pad X1, Serial Number: R9‐0QGLTR
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 6: One (1) grey iPhone in black Spigen phone case
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 5: One (1) grey Samsung phone, IMEI: 352620111233028, in black Spigen phone case
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 4: One (1) grey Samsung phone, IMEI: 352620111356092
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 2: Multiple gambling receipts from Harrah's Resort Southern California
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Item 1: Four (4) gambling receipts from Harrah's Resort Southern California
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash; U.S. currency (29 x $100, 12 x $240, 1 x $5, 31 x $1) $3,176 (Item #32).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Five (5) mastercards, one (1) visa card, sixteen (16) player cards (Item #79).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash; U.S. Currency (3 x $20, 1 x $5, 6 x $1) $71 (Item #75).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash; U.S. Currency (2 x $100) $200 (Item #72).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Miscellaneous player cards and rewards (Item #63).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) One (1) (1 x $100) $100 (Item #60).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Debit and credit card (Item #58).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Casino chips in bag (4 x $0.50, 5 x $1.00, 10 x $2.50, 18 x $5.00) with U.S. Currency value of $122.00 ( (Item #57).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Four (4) cards; Sixt card, Visa debit card, CHIME Visa debit card, Gift card (Item #53).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash: U.S. Currency (2 x $10, 4 x $5, 11 x $1) $51.00 (Item #50).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) One (1) Rolex oyster perpetual datedust S/N 3341V2104 (Item #48).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) One (1) Rolex watch oyster perpetual datedust S/N LW576818 (Item #47).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Four (4) Visa cards; Visa WF ending in 6500, Visa US Alliance 2898, Visa WF ending 0755, Visa CHIME 7264 (Item
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) 20 gram scale‐trace (Item #37).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Clear pipe‐trace (Item #36).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash; U.S. Currency (505 x $100) $50,500 (Item #31).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash; U.S. Currency (100 x $20) $2,000.00 (Item #30).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Soft Debit Card (Item #29).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Casino chips with U.S. currency value of $1,550 (1 x $1000, 1 x $25, 1 x $500 ) (Item #20).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash; U.S. currency $200,000 (2,000 x $100) (Item #19).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash; U.S. currency $0.50 (2 x $0.25) (Item #16A).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Casino chips with U.S. currency value of $22.50 (3 x $5, 3 x $2.50 ) (Item #16).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Black bag found in garbage can containing zploc bag with white powder substance (Item #15) ‐ trace.
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Cash‐ U.S. Currency (632 x $100) $63,200 (Item #13).
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) White powder substance contained in several ziploc bags‐ suspected ‐‐‐ (Item #11). Weight w/o kpak 101.1 grams
7/16/2020   Search Warrant at 413 North Alfred Street, Los Angeles, CA 90048   (U) Pipes w/ unknown substance residue‐trace (Item # 10).
